Case 5:20-cv-10829-JEL-APP ECF No. 191 filed 08/19/20   PageID.5576   Page 1 of 4




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Janet Malam,
                  Petitioner-Plaintiff,
                                          Case No. 20-10829
 and
                                          Judith E. Levy
 Qaid Alhalmi, et al.,                    United States District Judge

                Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

 v.

 Rebecca Adducci, et al.,

             Respondent-Defendants.

 ________________________________/

       ORDER AMENDING GENERAL CLASS AND HABEAS
           LITIGATION GROUP DEFINITIONS [162]

       On July 31, 2020, the Court certified a class of all noncitizens who

are detained in ICE custody at the Calhoun County Correctional Facility

and a habeas litigation group of all such noncitizens who have one or

more medical risk factors placing them at heightened risk of severe

illness or death if exposed to COVID-19. (ECF No. 162, PageID.5149.)

The Court now amends the class and habeas litigation group definitions

to include noncitizens formerly detained at the Calhoun County

                                      1
Case 5:20-cv-10829-JEL-APP ECF No. 191 filed 08/19/20   PageID.5577   Page 2 of 4




Correctional Facility and released as a result of an order issued by the

undersigned.

      The Court recently granted Petitioner Fawzi Zaya’s motion to

voluntarily dismiss his individual petition in a companion case to this

litigation so that Zaya could join the class and habeas litigation group.

Zaya v. Adducci, Case No. 20-10921 (E.D. Mich. Aug. 18, 2020), ECF No.

44. The Court enjoined Defendants from rearresting Zaya until the Court

is able to adjudicate a bail application on his behalf in this case. However,

Respondent Rebecca Adducci argued that “Petitioner, who is not

detained, is not ‘in custody’ at Calhoun for purposes of falling within the

class definition in Malam, unless and until he is re-detained and held at

Calhoun.” Zaya v. Adducci, Case No. 20-10921 (E.D. Mich. Aug. 14,

2020), ECF No. 33.

      Respondent is correct that detainees who have been released do not

fit within the precise scope of the class or habeas litigation group as

written. But former detainees who have been released from custody at

the Calhoun County Correctional Facility by virtue of a Court order face

redetention should the order or injunction expire or be overturned. These

detainees’ claims are functionally identical to the claims brought by those


                                      2
Case 5:20-cv-10829-JEL-APP ECF No. 191 filed 08/19/20   PageID.5578   Page 3 of 4




still in custody; the only difference is that Defendants are enjoined from

imposing allegedly punitive conditions of confinement. The Court finds

that individual noncitizens who are released by injunction or a grant of

bail may be members of both the class and habeas litigation group; only

Defendants’ voluntary release of a detainee will remove an individual

from this aggregate litigation.

      Accordingly, the Court amends its certification order pursuant to

Federal Rule of Civil Procedure 23(c)(1)(C). The class is now defined as

all noncitizens who are detained in ICE custody at the Calhoun County

Correctional Facility or who have been released pursuant to a

preliminary injunction or bail order issued by the undersigned. The

habeas litigation group is now defined as of all noncitizens who are

detained in ICE custody in the Calhoun County Correctional Center or

who have been released pursuant to a preliminary injunction or bail

order issued by the undersigned, and who have one or more medical risk

factors placing them at heightened risk of severe illness or death if

exposed to COVID-19.




                                      3
Case 5:20-cv-10829-JEL-APP ECF No. 191 filed 08/19/20   PageID.5579   Page 4 of 4




      Plaintiffs are ordered to file a bail application for Plaintiff Fawzi

Zaya within a reasonable period of time. The Court will set more specific

deadlines should the need arise.

      IT IS SO ORDERED.

Dated: August 19, 2020                    s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge




                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 19, 2020.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      4
